Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022, has been entered.
 
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of January 12, 2022 (“Final Office Action”).  Following Final Office Action, Applicant filed an amendment on May 12, 2022 (the “Amendment”) amending claims 1, 2, 7-9, 11, and 12 and canceling claims 10 and 20, which resulted in an Advisory Action dated May 18, 2022, indicating non-entry of the Amendment.  Applicant then filed the RCE on June 1, 2022 requesting entry of the Amendment.  The present non-final Office Action addresses pending claims 1-9 and 11-19 in the Amendment.



	
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(a) and (b), 101, 102, and 103 set forth in the Final Office Action have been fully considered and are persuasive.  However, new claim rejections under 35 USC 112(b) are set forth herein.

Statement Regarding Withdrawal of Claim Rejections Under 35 USC §101
In relation to the claim rejections under 35 USC 101 set forth in the non-final Office Action, these rejections are now withdrawn when currently pending claims 1-9 and 11-19 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law) and Applicant’s remarks in the Amendment.
Specifically, the “additional limitations” of the claims (including, inter alia, obtaining measurable biological or behavioral assessments of a physical subject over a time period, and configuring testing equipment to obtain samples as a function of the schedule) together with the limitations directed to the at least one abstract idea (determining the first estimate of the function underlying the measurable quantity derived from a first subset of values of the measurable quantity, determining the maximum likelihood estimate, determining the second estimate of the function underlying the measurable quantity derived from the first subset and an additional value of the measurable quantity, comparing the first and second estimates to obtain and store a Kullback-Leibler Divergence (KLD) for the time points during the time period, determining a set of KLDs, and determining a schedule to obtain assessments based on the set of KLDs), when viewed as a whole, integrate the at least one abstract idea into a practical application of the at least one abstract idea by improving the functioning of a computer and other technology.
For instance, as discussed at least at [0006] and [0033]-[0040] as well as in Applicant’s remarks in the Amendment, the recited specific manner in which a schedule to obtain biological or behavioral assessments of a physical subject is determined (e.g., via determining the first estimate of the function underlying the measurable quantity derived from a first subset of values of the measurable quantity, determining the maximum likelihood estimate, determining the second estimate of the function underlying the measurable quantity derived from the first subset and an additional value of the measurable quantity, comparing the first and second estimates to obtain and store a Kullback-Leibler Divergence (KLD) for the time points during the time period, determining a set of KLDs, and determining the schedule to obtain assessments based on the set of KLDs) and testing equipment is configured to obtain samples as a function of the determined schedule advantageously improves the operation of the testing equipment by sampling data at times and conditions that are most informative about the health status of a patient, significantly reducing the frequency of data collection without loss in accuracy or precision, and increasing test reliability through a reduction in redundancy and prevention of frustration and fatigue in a physical subject (e.g., medical patient).  The optimized testing schedule can be informed by known prior information about the time course of functional variation, which can occur over seconds (e.g., eye blinks), daily (e.g., in diabetic retinopathy), and/or the like ([0033]).  In contrast, existing approaches depend on pre-existing tests and conditions that are not optimized to the patient’s behavioral or functional level or to changes during treatment, resulting in redundant testing, inefficient sampling of the dynamic range of each patient’s performance, and unnecessary burden on patients to sample as much data as the patient can sustain which reduces data quality ([0002]).
Furthermore, the above-discussed additional limitations amount to other meaningful limitations beyond generally linking the use of a judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving form abstract scientific principles to specific application.”  Id.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “comparing a difference between the maximum KLD and the subsequent maximum KLD against a threshold value” at the end of claims 2 and 12 does not appear to be supported in the original specification.  Specifically, the Examiner cannot identify any portion of the original specification that discloses comparing the KLD difference to a threshold value.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the particular time period that it is possible to obtain an assessment of the physical subject" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, line 4, it is unclear if “the value” that is used to generate the updated subset is the same as the “at least one additional value” from lines 20-21 of claim 1.
Also in claim 2, the last limitation, it is unclear how, if it all, the compared difference against the threshold value is being used to determine a next time to obtain an assessment.
Claims 11 and 12 are rejected in a manner similar to claims 1 and 2 above, respectively.
Claims 3-9 and 13-19 are rejected for depending from rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference on the PTO-892 disclose a system for obtaining biological samples of a physical subject at various time points and monitoring the subject based on analyzing the samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686